           Case 1:20-cr-00377-DLC Document 45 Filed 12/11/20 Page 1 of 1
            Case 1:20-cr-00377-DLC Document 44 Filed 12/10/20 Page 1 of 1

  THE LAW OFFICE OF JEFF CHABROWE
  261 Madison Avenue, 12th Floor New York, NY wo16 J Tel. 917.529.3921 IF 212.736.3910

                                                                                          December 10, 2020
                                                                                                   via ECF

 Hon. Denise L. Cote
 United States District Court
 Southern District of New York
                                                                           MEMO ENDORED
 500 Pearl Street
 New York, NY 10007

          Re: U.S. v. McClain; 20-cr-377 (DLC)                                                  FILED

 Your Honor,

        We represent defendant Todd McClain in the above-referenced matter. Mr. McClain's
 sentencing hearing is currently scheduled for December 18, 2020 at 2:00 p.m. We respectfully
 request that Mr. McClain's sentencing be adjourned until December 21, 22, 27, or 30.

         Thank you for granting our request for an in-person sentencing hearing. We are currently
 scheduled for sentencing on December 18, 2020 in another Southern District of New York
 criminal matter, case No. 20 Cr. 441, in front of the Honorable Cathy Seibel. This is a matter in
 which the defendant has been incarcerated since March. This matter has been scheduled for
 sentencing before Judge Seibel on December 18 for well over a month and we would like to keep
 the date, because we believe that our client is eligible to receive time served. The sentencing
 hearing commences at 11 :00 a.m. and we anticipate that it will not conclude until at least 1 :00
 p.m. We respectfully request an adjournment so that Mr. McClain's sentencing hearing will not
 conflict with another client's.

          Thank you for your time and consideration.



                                                                                !fly
                                                                                                Re_:1;e�fully,

                                                                                              CWrfH(T&
                                                                                          JeffChabrowe, Esq.
                                                                                    Counselfor Todd McClain
                                                                                            cell 917-529-3921
On December 4, the defendant was notified that his in­                              email jeff@chabrowe.com
court sentence would occur on December 18 at 2 p.m.
IT IS HEREBY ORDRED that the December 18
sentence will take place at 3 p.m. in Comiroom 18B,
500 Pearl Street. The defendant's request for a fmiher
adjournment of his sentence, originally scheduled for
October 23, is denied.
So Ordered: 12-11-2020


                                   United        tates District Judge
